12‐3941
         Russell v. Rao



                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY
     ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.  WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).  A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 


 1              At a stated term of the United States Court of Appeals for the Second Circuit,
 2       held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
 3       City of New York, on the 25th day of September, two thousand thirteen.
 4
 5       PRESENT:
 6                   RALPH K. WINTER,
 7                   JOHN M. WALKER, Jr.,
 8                   RICHARD C. WESLEY,
 9                         Circuit Judges. 
10       _____________________________________
11
12       David Russell,
13
14                               Plaintiff‐Appellant,
15
16                        v.                                         12‐3941
17
18       Jada Rao, MD, Abbasey, MD,
19
20                               Defendants‐Appellees.
21
22       _____________________________________
23
24
25
 1   FOR PLAINTIFF ‐APPELLANT:                         David Russell, pro se, St. Peters,
 2                                                     Barbados.
 3
 4   FOR DEFENDANTS ‐APPELLEES:                        Zainab Chaudhry, Assistant Solicitor
 5                                                     General, New York State Office of the
 6                                                     Attorney General, Albany, New York.

 7          Appeal from a judgment of the United States District Court for the Western

 8   District of New York (Larimer, J.).

 9          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

10   AND DECREED that the judgment of the district court is VACATED and the matter is

11   REMANDED to the district court for further proceedings consistent with this order. 

12          Appellant David Russell, proceeding pro se, appeals from the district court’s

13   judgment dismissing his 42 U.S.C. § 1983 complaint for failure to prosecute.  We assume

14   the parties’ familiarity with the underlying facts, the procedural history of the case, and

15   the issues on appeal.

16          This Court reviews a district court’s dismissal for failure to prosecute for an

17   abuse of discretion.  See Lewis v. Rawson, 564 F.3d 569, 575 (2d Cir. 2009).  Although

18   review for abuse of discretion “suggests great deference,” we have recognized that a

19   Rule 41(b) dismissal is a “harsh remedy [that] is appropriate only in extreme

20   situations.”  Lucas v. Miles, 84 F.3d 532, 535 (2d Cir. 1996).  We review the district court’s

21   dismissal for failure to prosecute by examining five factors, namely, whether:




                                                   2
 1                 (1)  the  plaintiff’s  failure  to  prosecute  caused  a  delay  of
 2                 significant duration; (2) plaintiff was given notice that further
 3                 delay would result in dismissal; (3) defendant was likely to be
 4                 prejudiced  by  further  delay;  (4)  the  need  to  alleviate  court
 5                 calendar congestion was carefully balanced against plaintiff’s
 6                 right to an opportunity for a day in court; and (5) the trial court
 7                 adequately assessed the efficacy of lesser sanctions.

 8   Rawson, 564 F.3d at 576 (citation omitted).  Although a district court is not required to

 9   expressly discuss the above factors on the record, “a decision to dismiss stands a better

10   chance on appeal if the appellate court has the benefit of the district court’s reasoning.” 

11   Lucas, 84 F.3d at 535.  Additionally, in examining the above factors, no single factor is

12   generally dispositive.  See Nita v. Connecticut Dep’t of Envtl. Prot., 16 F.3d 482, 485 (2d

13   Cir. 1994).

14          Here, the record contains no readily apparent evidence that Russell caused any

15   delay of the district court proceedings; that Russell received notice that delay would

16   result in dismissal for failure to prosecute; or that the district court adequately assessed

17   the efficacy of lesser sanctions or alternatives to dismissal, including use of video‐

18   conferencing.  We find, therefore, that the district court abused its discretion in

19   dismissing Russell’s complaint for failure to prosecute.  

20          Accordingly, we VACATE the district court’s judgment and REMAND for

21   further proceedings consistent with this order.  On remand, the district court should



                                                    3
1   consider, along with the aforementioned factors, whether Russell can feasibly pursue

2   his claims following his deportation.

3
4                                           FOR THE COURT: 
5                                           Catherine O’Hagan Wolfe, Clerk
6




                                              4